Title: From Thomas Jefferson to John Mason, 24 November 1788
From: Jefferson, Thomas
To: Mason, John



Sir
Paris Nov. 24. 1788.

It has not been possible for me sooner to do myself the honour of answering your favor of Oct. 25. The ministry have agreed to receive all the cargoes of our oil already on their way, till a further arrangement can be finally settled: and I have great reason to hope we shall obtain a re-establishment of the arret of Dec. 29. as to our whale oils; in which case, the English being excluded, we shall be in a better situation than before. I have proposed to government the encouraging the institution of manufactures of white plains, duffel blankets and oznabrigs, but I have not been able to shew samples of them. As you know perfectly the qualities which suit us, and have been so kind as to offer to send me samples of them, I will be obliged to you for them. With respect to the purchases of tobacco made by the Farmers general, I am not able to give you any information. I have been obliged to be so troublesome to Mr. Neckar lately on other subjects, that I do not think it prudent at present to molest him with an application for a report of their purcháses, which would probably occasion some contestation. I am with great esteem Sir Your most obedt. humble servt,

Th: Jefferson

